Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-28-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,108,598 to Burr in view of U.S. Patent No. 4,550,938 to Nakanishi et al., further in view of .
Referring to claim 1, Burr discloses a fly-fishing leader assembly comprising, a first double-strand braided length having a first proximal end and a first distal end – see at 6,10 in figure 1, a second single strand length having a second proximal end and a second distal end – see at 8 in figure 1, wherein the first distal end and the second proximal end are connected together in a first connection – see at 12 in figure 1 and page 2 column 1 lines 59-61 detailing any suitable connection device, wherein the fly-fishing leader assembly has a proximal end and a distal end – see entire assembly in figure 1. Burr does not disclose the first proximal end is color-coded indicative of breaking strength of the first double-strand braided length. Bishop et al. does disclose the first proximal end is color-coded indicative of breaking strength of the strand length – see paragraph [0149] where color coding based on mechanical properties and color coding that can be related to elasticity are disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Burr and add the color coding based on the strands mechanical properties as disclosed by Bishop et al., so as to yield the predictable result of allowing for the user to easily determine the type of material being used for the strand of material. Burr further does not disclose the first distal end and the second proximal end are knotted together in a first knot and a protective elongated hollow tube member for enclosing at least a portion of the second single strand length. Nakanishi et al. does disclose the first distal end and the second proximal end are knotted together in a first knot – see the knots – at 5 connecting item 2 to items 4 and 6 as seen in figure 5, and a protective elongated hollow tube member – at 2, for enclosing at least a portion of the second single strand length – see at 2 disposed past the knots – at 5 for enclosing items 2 and 4 as seen in figures 4-5. Therefore it 
Referring to claim 2, Burr as modified by Nakanashi et al., Herndon and Bishop et al. further discloses the second distal end is color coded indicative of breaking strength of the second single strand – see for example paragraph [0149] of Bishop et al. detailing different colors can be used indicative of mechanical properties of the strands. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Burr as modified by Nakanashi et al., Herndon and Bishop et al. and add the color coding based on the strands mechanical properties as disclosed by Bishop et al., so as to yield the predictable result of allowing for the user to easily determine the type of material being used for the strand of material.
Referring to claim 3, Burr as modified by Nakanashi et al., Herndon and Bishop et al. further discloses a third single strand length – at the other of 4 or 6 having a third proximal end .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr as modified by Nakanashi et al., Herndon and Bishop et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,604,821 to Moser.
	Referring to claim 4, Burr as modified by Nakanashi et al., Herndon and Bishop et al. does not disclose a protective sleeve enclosing the fly-fishing leader assembly. Moser does disclose a protective sleeve – at 15 and/or 18, enclosing the leader assembly – see figures 1 and 6-7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Burr as modified by Nakanashi et al., Herndon and Bishop et al. and add the protective sleeve of Moser, so as to yield the predictable result of protecting components of the device as desired. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,108,598 to Burr in view of U.S. Patent No. 4,550,938 to Nakanishi et al., further in view of .
Referring to claim 5, Burr discloses a fly-fishing leader assembly/kit comprising, a first double-strand braided length having a first proximal end and a first distal end – see at 6,10 in figure 1, a second single strand length having a second proximal end and a second distal end – see at 8 in figure 1, wherein the first distal end and the second proximal end are connected together in a first connection – see at 12 in figure 1 and page 2 column 1 lines 59-61 detailing any suitable connection device, wherein the fly-fishing leader assembly has a proximal end and a distal end – see entire assembly in figure 1. Burr does not disclose the first proximal end is color-coded indicative of breaking strength of the first double-strand braided length. Bishop et al. does disclose the first proximal end is color-coded indicative of breaking strength of the strand length – see paragraph [0149] where color coding based on mechanical properties and color coding that can be related to elasticity are disclosed. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Burr and add the color coding based on the strands mechanical properties as disclosed by Bishop et al., so as to yield the predictable result of allowing for the user to easily determine the type of material being used for the strand of material. Burr further does not disclose the first distal end and the second proximal end are knotted together in a first knot and an elongated hollow tube member for enclosing at least a portion of the second single strand length. Nakanishi et al. does disclose the first distal end and the second proximal end are knotted together in a first knot – see the knots – at 5 connecting item 2 to items 4 and 6 as seen in figure 5, and an elongated hollow tube member – at 2, for enclosing at least a portion of the second single strand length – see at 2 disposed past the knots – at 5 for .

Response to Arguments

3.	Applicant’s claim amendments dated 1-28-22 obviates the claim objections detailed in the last office action dated 9-29-21.
	Regarding the prior art rejections of claims 1 and 5, the Burr reference US 2108598 discloses a first double-strand braided length having a first proximal end and a first distal end – see at 6,10 in figure 1, a second single strand length having a second proximal end and a second distal end – see at 8 in figure 1, wherein the first distal end and the second proximal end are connected together in a first connection – see at 12 in figure 1 and page 2 column 1 lines 59-61 detailing any suitable connection device. The Nakanishi et al. reference US 4550938 discloses the first distal end and the second proximal end are knotted together in a first knot – see the knots – at 5 connecting item 2 to items 4 and 6 as seen in figure 5. The combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. Further, items 6,10, form a double-strand braided length as seen in figure 1 of Burr, which shows two strands – one at 6 and the other at 10, that are twisted together to form a braid as seen in figure 1. Further, Nakanishi et al. discloses a protective elongated hollow tube member – at 2, for enclosing at least a portion of the second single strand length – see at 2 disposed past the knots – at 5 for enclosing items 2 and 4 as seen in figures 4-5, and the Herndon reference US 4696121 discloses a connection component – at 10, of a fishing assembly that is color coded at each respective end indicative of the breaking strength of the fishing connection assembly at either end – see column 4 lines 12-33. The combination of these references with the Burr reference renders the claims obvious as detailed earlier in paragraph 2 of this office action. 
	Regarding the prior art rejections of claims 2-4, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643